139 Ga. App. 365 (1976)
228 S.E.2d 386
HAMMOND
v.
THE STATE.
52465.
Court of Appeals of Georgia.
Submitted July 13, 1976.
Decided July 16, 1976.
John W. Timmons, Jr., Jack Affleck, for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.
CLARK, Judge.
This appeal is from a judgment that defendant had violated the terms of his probation by burglarizing the Athens Pawn Shop. The evidence presented at the revocation hearing showed that the police officer went to the establishment in response to a silent burglar alarm. Upon his arrival, he noticed a hole in the store's wall which had been created by the removal of a large concrete brick. The officer observed a flickering light inside the premises and ordered the intruder out of the store. Defendant then emerged from the hole, surrendered to the officer and was arrested. The owner of the store arrived shortly thereafter and found jewelry and guns missing from the display cases. These items were subsequently located in a large box near the hole in the wall. Burglar tools were also found outside the store near the point of entry. Appellant sought to explain his presence but this was not accepted by the trial court. Held:
1. Only "slight evidence" is required to support a finding of a violation of the terms of one's probation. Allen v. State, 78 Ga. App. 526, 528 (51 SE2d 571); Price v. State, 91 Ga. App. 381 (2) (85 SE2d 627); Faulkner v. State, 101 Ga. App. 889 (115 SE2d 393); Hinton v. State, 127 Ga. App. 853 (195 SE2d 472). The state has clearly met the *366 required standard of proof in this case.
2. Defendant urges this court to reconsider its decision in Dickerson v. State, 136 Ga. App. 885 (222 SE2d 649) and to adopt the dissenting opinion from that case. In the absence of a contrary ruling from our Supreme Court, we are bound to adhere to the majority's decision in that full-bench case.
Judgment affirmed. Bell, C. J., and Stolz, J., concur.